Citation Nr: 0100479	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-11 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from July 1948 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for a low back disability in an October 1965 rating decision; 
the veteran did not submit a notice of disagreement with this 
decision within one year of receipt of notice thereof.  

2.  The evidence considered by the October 1965 rating 
decision consisted of the veteran's service medical records, 
and the report of a September 1965 VA examination; the 
decision stated that the injury sustained in active service 
was acute and transitory, and that the September 1965 VA 
examination was negative for any current residuals 
attributable to the injury in service.  

3.  The additional evidence submitted by the veteran consists 
of the reports of private medical examinations conducted in 
February 1999 and June 1999; this evidence contains 
information that was not previously considered, and which 
bears significantly and substantially on the matter at hand 
in that it purports to show that the veteran currently has a 
back disability that medical opinion states is possibly due 
to an injury sustained in active service.  


CONCLUSIONS OF LAW

1.  The October 1965 rating decision which denied the 
veteran's claim for entitlement to service connection for the 
residuals of a low back injury is final. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.105(a), 20.200 (2000).

2.  The additional evidence submitted by the veteran is new 
and material; his claim for entitlement to service connection 
for the residuals of a low back injury is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his previously denied claim for 
entitlement to service connection for a low back disability.  
He argues that he sustained an injury to his low back while 
wrestling with another soldier during service.  He believes 
that the additional evidence submitted in support of his 
claim has not been previously considered, and is relevant to 
his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If 
arthritis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000). 

The record indicates that entitlement to service connection 
for a low back disability was denied in an October 1965 
rating decision.  The veteran was notified of this decision 
and provided with his appellate rights in an October 1965 
letter.  He did not initiate an appeal of this decision by 
submitting a notice of disagreement within one year of 
receipt of the letter.  Therefore, the October 1965 decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The evidence considered by the October 1965 rating decision 
included the veteran's service medical records, as well as 
the report of a VA examination conducted in September 1965.  
The decision noted that the veteran's service medical records 
show that he wrenched his back in April 1949, and was 
diagnosed with lumbar sprain.  However, an X-ray study had 
demonstrated a normal spine.  The October 1965 VA examination 
also revealed a normal X-ray study, and had been negative for 
residuals of the back injury.  The decision found that the 
back disability treated in service was acute and transitory, 
and was not shown to have resulted in a residual disability.  

The additional evidence submitted by the veteran in support 
of his claim includes the reports of private examinations in 
February 1999 and June 1999.  The February 1999 examination 
noted that the veteran reported a history of a back injury 
during active service.  The impression was progressive 
degenerative joint disease of the lumbosacral spine with 
multiple narrowing of the intervertebral disc spaces 
consistent with advanced degenerative joint disease, and mild 
scoliosis of the lumbosacral spine.  The June 1999 
examination stated that the veteran's X-ray studies showed 
changes consistent with degenerative arthritis of the facet 
joints at L4 to L5, and L5 to S1.  The examiner stated that 
based on the history provided by the veteran, he had a back 
disability that could be considered service connected.  

The Board finds that the evidence submitted by the veteran is 
both new and material.  The evidence is new in that it 
contains information that was not previously considered in 
October 1965.  It is material in that the stated reason for 
the denial of service connection in October 1965 was that the 
veteran did not have any current disability as a result of 
the injury in service.  The additional evidence includes 
diagnoses of a current back disability, and a medical opinion 
that notes this disability is possibly related to injuries 
sustained during active service.  Therefore, as the veteran 
has submitted evidence that his both new and material, his 
claim for service connection for a low back disability is 
reopened.  

The veteran's claim for entitlement to service connection for 
a back disability will be addressed further in the remand 
section at the end of this decision.  


ORDER

The veteran has submitted new and material evidence to reopen 
his claim for entitlement to service connection for a low 
back disability; to this extent only, his appeal is granted.  


REMAND

The veteran's claim for entitlement to service connection for 
a low back disability has been reopened.  However, the RO has 
not had an opportunity to review the veteran's claim on a de 
novo basis.  When a claim which has previously been denied by 
the RO is reopened by the Board, the Board must not take any 
action which would prejudice the rights of the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO has 
not considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  Therefore, 
in order to protect the rights of the veteran, the Board 
believes that the RO should be afforded an opportunity to 
review the veteran's claim for entitlement to service 
connection for a low back disability on a de novo basis.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, the Board notes that the veteran has not been 
afforded a VA examination of his claimed back disability 
since September 1965.  The Board believes that an additional 
VA examination to ascertain the nature and etiology of the 
veteran's back disability would be useful in reaching a 
decision in this case.  


Therefore, this claim is REMANDED to the RO for the following 
action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disability since discharge from active 
service.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his current back 
disability.  All indicated tests and 
studies must be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Following the completion of 
the examination and the review of the 
record, the examiner should attempt to 
express the following opinion(s): 1) Does 
the veteran currently have a low back 
disability?  If so, what is the diagnosis 
of this disability?  2) If the veteran is 
found to have a current back disability, 
is it at least as likely as not that this 
disability developed as a result of an 
injury sustained during active service in 
April 1949?  Is it at least as likely as 
not that it developed as a result of any 
other injury or back condition noted in 
the service medical records?  Please 
discuss the bases for this opinion.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  After the completion of all 
the development requested in the preceding 
two paragraphs or required by the recent 
change in law, the RO should then consider 
the veteran's claim for entitlement to 
service connection for a low back 
disability on a de novo basis.  If the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


